Citation Nr: 1327344	
Decision Date: 08/26/13    Archive Date: 08/29/13

DOCKET NO.  08-20 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for pleural plaques, claimed as asbestos-related chronic obstructive pulmonary disease.


REPRESENTATION

The Veteran is represented by:  The American Legion


ATTORNEY FOR THE BOARD

S. Pflugner, Counsel



INTRODUCTION

The Veteran served on active duty from January 1955 to December 1958.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina.  This matter was previously before the Board in May 2012 and March 2013, and was remanded for further development on both occasions.  The Veteran's claim has been remitted to the Board following a June 2013 supplemental statement of the case.

Specifically, with regard to the adjudicative history of the above-captioned claim, in May 2012, the Board remanded the Veteran's claim of entitlement to a compensable initial rating for pleural plaques, claimed as asbestos-related chronic obstructive pulmonary disease (COPD) in order to provide him a VA examination.  In an October 2012 rating decision, the RO determined that the January 2008 rating decision (wherein service connection was granted and a noncompensable rating was assigned) contained clear and unmistakable error as to the rating assigned to the Veteran's service-connected pleural plaques.  The RO then assigned a 30 percent rating to the Veteran's service-connected disability, which now included pleural plaques and asbestosis, effective August 16, 2007.  

In March 2013, the Board re-captioned the Veteran's claim to reflect the October 2012 rating decision.  The Board then remanded the Veteran's claim for additional development, specifically, to provide him a new VA examination.  After the RO completed this development, the RO readjudicated the Veteran's claim, continuing and confirming the denial thereof.  The RO then issued the Veteran a June 2013 supplemental statement of the case before remitting the claim to the Board for further appellate review.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2012).


FINDINGS OF FACT

1.  COPD/emphysema and the associated symptoms are not within the scope of service connection for the Veteran's pleural plaques and asbestosis.

2.  The Veteran's service-connected pleural plagues/asbestosis was manifested by dyspnea upon exertion, a non-productive cough, a limitation of ambulation, a Forced Vital Capacity of between 91 and 65 percent of the predicted value and a Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath method of 60 percent of the predicted value.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent for pleural plaques/asbestosis have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.97, Diagnostic Code 6833 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Because the January 2008 rating decision granted the Veteran's claim of entitlement to service connection, such claim is now substantiated.  His filing of a notice of disagreement as to the January 2008 determination does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) (2012).  Rather, the Veteran's appeal as to the initial rating assignment triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.

The June 2008 statement of the case (and subsequent supplemental statements of the case) under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," provided notice to the Veteran regarding Diagnostic Code 6833, which concerns asbestosis, and included a description of that rating formula and the evidentiary requirements for obtaining higher ratings.  Specifically, disabilities rated under Diagnostic Code 6833 are rated under the General Rating Formula for Interstitial Lung Disease.  The Veteran was provided notice of the rating criteria associated with the General Rating Formula for Interstitial Lung Disease.  The Veteran was, thus, informed of what was needed not only to achieve the next higher schedular rating, but also to obtain all schedular ratings above the rating that has already been assigned.  Therefore, the Board finds that the Veteran has been informed of what was necessary to achieve a higher rating for the service-connected disability at issue.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records, VA treatment records, and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Further, there was no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.  Indeed, the Veteran submitted a supplemental statement of the case response form, dated in June 2013, wherein he indicated that he had no other information or evidence to submit in support of his claim.

In May 2013, the Veteran underwent an adequate VA examination in order to ascertain the severity of his service-connected pleural plaques and asbestosis.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The examiner reviewed the Veteran's claims file and administered a thorough examination, including pulmonary function testing, which allowed for a fully-informed evaluation of the claimed disability. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974)("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").

In August 2007, the Veteran submitted a claim of entitlement to service connection for asbestos-related COPD.  Service connection for pleural plaques was granted via a January 2008 rating decision.  A noncompensable rating was assigned thereto, effective, August 16, 2007.  The Veteran appealed seeking a compensable initial rating.  In an October 2012 rating decision, the RO effectively expanded the grant of service connection to include asbestosis.  The RO then increased the rating assigned to the Veteran's pleural plaques/asbestosis to 30 percent rating, while maintaining the effective date.  The Veterans claim was previously before the Board in May 2012 and March 2013.  The Board remanded the Veteran's claim on those occasions in order to provide him a VA examination to accurately assess the severity of his service-connected disability.  In May 2013, the Veteran was provided an adequate VA examination.  The RO then readjudicated the Veteran's claim, confirming and continuing the denial of an initial rating in excess of 30 percent.  The Veteran's claim was then remitted to the Board for further appellate review.  The Board finds that the RO substantially complied with the Board's May 2012 and March 2013 remand directives and, thus, a remand for corrective actions is not warranted.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Accordingly, the Board will address the merits of the Veteran's claim herein.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2012).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2012).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2012).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  This involves a factual determination of the current severity of the disability.  Staged ratings are appropriate whenever the factual findings show distinct periods in which a disability exhibits symptoms that warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In determining the applicable disability rating, pertinent regulations do not require that all cases show all findings specified by the Rating Schedule; rather, it is expected in all cases that the findings be sufficiently characteristic as to identify the disease and the resulting disability, and above all, to coordinate the impairment of function with the rating.  38 C.F.R. § 4.21.  Therefore, the Board will consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Preliminarily, the Board observes that there is an ongoing question as to the nature/scope of the Veteran's respiratory disability for which service connection was granted in January 2008.  Regulations specifically prohibit rating service-connected disabilities based on symptoms that are not service-connected.  38 C.F.R. § 4.14 (2012).  However, if non-service symptoms cannot be separated from service-connected symptoms, all of the symptoms are treated as service-connected.  See Mitleider v. Brown, 11 Vet. App. 181 (1998).  As such, the Board must first address the scope of service connection before ascertaining whether an initial rating in excess 30 percent is warranted.

Generally, the scope of a disability claim includes any disability that may reasonably be encompassed by a veteran's description of the claim, reported symptoms, and the other information of record.  See Brokowsky v. Shinseki, 23 Vet. App. 79, 84 (2009).

In August 2007, the Veteran submitted a claim of entitlement to service connection for asbestos-related COPD.  The evidence submitted in support of this claim included diagnoses of pleural plaques, asbestosis, and COPD.  Further, pursuant to this claim, the Veteran was provided a VA examination in December 2007.  The December 2007 VA examiner rendered a diagnosis of pleural plaques associated with inservice asbestos exposure, and further opined that there was no evidence of asbestosis.  The examiner did not reference COPD or emphysema.  In January 2008, the RO found that the evidence of record demonstrated that the Veteran experienced pleural plaques associated with inservice asbestos exposure, but that a diagnosis of asbestosis was not warranted.  Consequently, service connection was granted for pleural plaques, but not asbestosis, COPD, or emphysema.  The RO then determined that pulmonary function tests (PFTs) at the time of the December 2007 VA examination resulted in findings warranting a noncompensable rating for the Veteran's service-connected pleural plaques.  The Veteran appealed the RO's January 2008 decision, seeking a compensable initial rating.  

According to a July 2008 private treatment report from Inlet Cardiopulmonary & Associates, the Veteran underwent a radiological examination that resulted in an impression of calcified pleural plaques typical of previous asbestos exposure; negative for active chest disease or lymphadenopathy; and very minimal underlying chronic changes with small apical subpleural blebs.  After reviewing these results and the Veteran's reported history, the assessment was asbestosis.  The doctor then opined as follows:

I do believe this [Veteran] has evidence of asbestos disease and exposure.  It looks appears [sic] that he has a pleural plaques.  I will would [sic] like to obtain a repeat [computed tomography] scan.  I do not have access from his past [computed axial tomography] scan.  I suspect he has obstructive lung disease and developing symptoms of chronic obstructive pulmonary disease due to smoking and asbestos exposure in the past.  I would like to perform full pulmonary function testing.  I would like to see him back after these studies are complete.

Three days later, the Veteran underwent PFTs at the Waccamaw Community Hospital that resulted in findings of mild obstructive lung disease and no restrictive lung disease.

An April 2009 VA treatment report included an assessment of asbestosis with pleural plaques, but no supportive clinical findings or opinion.

Later in April 2009, the Veteran underwent additionally PFTs at Waccamaw Community Hospital.  The diagnoses were severe obstructive airway disease and moderately severe diffusion defect.  The doctor opined that although there was severe airway obstruction and a diffusion defect that suggested emphysema, the absence of lung overinflation indicated a concurrent restrictive process that may account for the diffusion defect.

In January 2010, the Veteran underwent another VA examination.  The January 2010 VA examiner also determined that the Veteran experienced asbestos-related pleural plaques, but not asbestosis.  Further, the January 2010 VA examiner determined that the Veteran experienced emphysema that was etiologically related to an extensive smoking history (80 pack years), and not to his inservice asbestos exposure.  Based on the results of the January 2010 VA examination, the noncompensable initial rating was maintained.

In June 2012, the Veteran underwent a third VA examination.  The examiner reviewed X-rays, computed tomography (CT) scans, and PFT results from 2007, but did not obtain a new CT scan or administer new PFTs.  Ultimately, the June 2012 VA examiner rendered a diagnosis of asbestosis.  In support of this diagnosis, the examiner noted that the Veteran was exposed to asbestos during his military service.  Further, the 2007 imaging revealed pleural and pericardial plaques, which were described as the "hall mark" of asbestos exposure.  The examiner then mentioned that one aspect of the Veteran's PFT was characteristic of asbestos-related disease, but that it could also be due to emphysema.  After referencing the Veteran's smoking history (described as 30 to 40 packs/year), the examiner stated that the Veteran's respiratory symptoms did not arise until 10 years after he quit smoking in 1995.  The examiner then opined as follows:

It is the consensus of medical knowledge that damage due to smoking rarely progresses and frequently improves after the cessation of smoking.  In addition[,] there is no [X-ray] evidence of emphysema as one would expect if the emphysema was due to cigarette smoking.  In my opinion[,] the pulmonary impairment is more likely due to asbestosis and less likely due to smoking.  It is at least as likely as not that the respiratory impairment is predominantly due to his asbestosis exposure.

Based on the results from the June 2012 VA examination and the June 2012 VA examiner's opinion, the RO issued an October 2012 rating decision wherein it determined that the January 2008 rating decision contained clear and unmistakable error.  Specifically, the RO found that the disability for which service connection was granted included a diagnosis of asbestosis.  Further, the RO determined that it erroneously applied the relevant rating criteria to the December 2007 VA examination results, and that the correct application thereof resulted in a 30 percent disability rating.  As such, the rating assigned to the Veteran's service-connected respiratory disability was increased to 30 percent, while the original effective date of August16, 2007, was maintained.

In March 2013, the Board found that the June 2012 VA examination was inadequate for purposes of determining the severity of the Veteran's service-connected disability given that the examiner did not consider clinical findings of record that were dated more recently that 2007 and did not administer new PFTs.  As such, the Board remanded the Veteran's claim in order to provide him another VA examination, which occurred in May 2013.  The May 2013 VA examiner rendered diagnoses of COPD and asbestos-induced pleural plaques, which followed an extensive review of the relevant evidence and clinical testing, including PFTs.  The examiner then provided the following opinion, which the Board will quote in its entirety:

The Veteran's main pulmonary problem is chronic airway obstruction.  The pulmonary function testing, including spirometry, lung volumes and diffusing capacity are all consistent with severe COPD.  Earlier PFTs from [July 17, 2008] and from [April 30, 2009] also show similar findings consistent with COPD including moderately-severe to severe airway obstruction, air trapping, reduced carbon monoxide diffusing capacity and lack of pulmonary restriction.  Early chest CT scan reports from [November 21, 2003] show pleural plaques but were also read by the radiologist as showing mild paraseptal emphysema and no evidence of asbestosis.  Likewise, a chest CT can report from [June 2, 2004] indicates COPD changes in both lung fields.  Asbestosis and pleural thickening due to asbestos exposure can cause restrictive ventilator defect, and as such might be responsible for pulmonary symptoms.  However, none of the Veteran's PFTs have shown restriction.  Pleural plaques alone generally do not cause pulmonary symptoms.  The Veteran has not shown evidence of restriction on any of his PFTs.

...

Asbestos related pleural plaques or pleural thickening due to asbestos exposure may cause a degree of pulmonary restriction but are not known to cause airway obstruction.  The Veteran's PFTs show airway obstruction and do not show any evidence of restriction.  This is consistent among all of the Veteran's PFTs.  The only difference among his PFTs is in the degree of obstruction identified which has ranged from moderately severe to severe.  The [July 17, 2008] PFT shows moderately severe airway obstruction.  The hand written interpretation on that PFT indicating the obstruction is mild is incorrect.  The degree of obstruction by American Thoracic Society definition is moderately severe.  That interpretation correctly identifies obstruction and correctly identifies 'no restriction'.  The [April 30, 2009] PFT shows severe obstruction.  None of the Veteran's PFTs have shown pulmonary restriction.

...

It is important to make a distinction between 'asbestosis' and 'asbestos-related pleural plaques'.  Exposure to asbestos is common to both conditions.  However, asbestosis is an interstitial lung disease caused by asbestos exposure which can be seen on chest CT scan and/or [chest X-ray] and which causes a restrictive ventilator defect on PFTs.  The Veteran has neither of these findings.  Rather he has asbestos-induced pleural plaques.  Pleural plaques are a marker of prior asbestos exposure but are a completely different condition that asbestosis.  The [V]eteran has asbestos-induced pleural plaques but does not have evidence of asbestosis.  Asbestos pleural plaques are generally asymptomatic.  The clinician who wrote the [April 10, 2009] VA medical record which indicat[ed] that the Veteran had asbestosis is incorrect.  The author failed to make the distinction between asbestosis and asbestos[-]induced pleural plaques.  To have asbestosis[,] the Veteran's chest CT scan and/or [chest X-ray] would have to show interstitial lung disease and PFTs would show pulmonary restriction.  The Veteran does not have either of these findings and therefore does not have asbestosis.  I agree with the December 2007 VA examination wherein the examiner found the Veteran to have pleural plaques consistent with asbestos exposure, but not to have asbestosis.  Occupational dust exposure in general can contribute to COPD[,] but there is no specific evidence that asbestos exposure is directly linked to COPD.  I agree with the January 2010 VA examiner who found the Veteran to have pleural plaques consistent with prior asbestos exposure and COPD related to his smoking history.  I disagree with the July 14, 2008 Inlet Cardiopulmonary and Associates assessment that the Veteran has asbestosis.  There is no evidence in that note to support a diagnosis of asbestosis, but rather the evidence provided in that note is that the Veteran has pleural plaques typical of previous asbestos exposure.  That note rightly [identifies] that the Veteran has [COPD] due to smoking but incorrectly speculates that the COPD might also be due to past asbestos exposure.  There is no definitive medical evidence linking asbestos exposure to COPD whereas there is good medical evidence linking smoking and COPD.

The Board must weigh the above evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  The Board is also mindful that it cannot make its own independent medical determination, and that there must be plausible reasons for favoring one medical opinion over another.  Evans v. West, 12 Vet. App. 22, 31 (1998).  The Board may favor the opinion of one competent medical expert over that of another provided the reasons for that determination are stated.  Winsett v. West, 11 Vet. App. 420, 424-25 (1998).

Based on the above, the Board finds that the original grant of service connection was limited to asbestos-related pleural plaques in January 2008.  Brokowsky, 23 Vet. App. at 84.  This grant of service connection was expanded to include asbestosis in October 2012.  Service connection has not been granted for either COPD or emphysema.  Indeed, the Veteran's COPD and emphysema have been etiologically disassociated from his active duty service, to include asbestos exposure.  In making this determination, the Board acknowledges the July 2008 opinion associating the Veteran's COPD to his inservice asbestosis exposure.  However, the Board finds that this opinion is not probative as the doctor did not provide an underlying rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding that the articulated reasoning enables the Board to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion).  Further, May 2013 VA examiner stated that there is no definitive medical evidence linking asbestos exposure to COPD.  Schoolman, 12 Vet. App. at 310-11; Evans, 12 Vet. App. at 31; Winsett, 11 Vet. App. at424-25.  Further, the Veteran's COPD and emphysema have been etiologically associated with his extensive smoking history.  As such, the Board will limit the determination as to the appropriate disability rating to the symptoms associated with the Veteran's pleural plaques and asbestosis.  If the evidence does not distinguish the symptoms associated with his pleural plaques and asbestosis from the symptoms associated with his COPD, emphysema, or other disability, the Board will consider them as part of the determination as to the appropriate initial rating.

The Veteran's pleural plaques/asbestosis is rated under the General Rating Formula for Interstitial Lung Disease (Formula).  38 C.F.R. § 4.97, Diagnostic Code 6833.  The Formula states that a 30 percent evaluation is warranted for Forced Vital Capacity (FVC) of 65- to 74-percent predicted, or Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) of 56- to 65- percent predicted.  A 60 percent evaluation is warranted for FVC of 50- to 64-percent predicted, or DLCO (SB) of 40- to 55-percent predicted, or maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation.  A 100 percent evaluation is warranted for FVC less than 50 percent of predicted value, or DLCO (SB) less than 40-percent predicted, or maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation, or cor pulmonale (right heart failure) or pulmonary hypertension, or requires outpatient oxygen therapy.  Id.  In applying the Veteran's PFT results to the Formula, the post-bronchodilator will be used unless they are poorer than the pre-bronchodilator results, in which case, the pre-bronchodilator results will be used for rating purposes.  38 C.F.R. § 4.96(d)(5) (2012).

According to a July 2008 PFT administered at Waccamaw Community Hospital, the Veteran's post-bronchodilator FVC was 73 percent (pre-bronchodilator FVC was 65 percent).

In December 2007, the Veteran underwent a VA respiratory examination.  The examiner administered PFTs that resulted in the following clinical findings:  FVC of 91 percent; no significant bronchodilator effect; and DLCO of 60 percent.

In April 2009, the Veteran underwent additional PFTs at Waccamaw Community Hospital.  The Veteran's post-bronchodilator FVC was 65 percent (pre-bronchodilator FVC of 50 percent).  Although the doctor on this occasion rendered a diagnosis of severe obstructive airway disease, he/she also found that, because the Veteran's lung did not exhibit overinflation, there was concurrent restrictive process that may account for a diffusion defect.  The doctor did not assign the Veteran's respiratory limitations to either diagnosis and, thus, the Board will consider these results as part of the Veteran's service-connected pleural plaques/asbestosis.

In January 2010, the Veteran underwent a VA respiratory examination.  During the examination, the Veteran endorsed dyspnea on exertion and with bad weather, but not at rest.  He also endorsed waking up short of breath.  He denied medications, hospitalizations, emergency room visits, use of oxygen, weight loss, and fatigue.  The examiner did not administer new PFTs and, instead, reviewed the results of the April 2009 PFTs.  The examiner found that these results were consistent with emphysema.  Ultimately, after a physical examination, the examiner rendered diagnoses of pleural plaques consistent with asbestos exposure and emphysema most likely related to his 80-pack-year history of smoking.  The examiner did not assign a portion of the Veteran's respiratory insufficiency to his pleural plaques versus his emphysema.  Consequently, as similarly determined above, the Board will consider the result of the April 2009 PFTs as symptoms of his service-connected pleural plaques/asbestosis.

Instead of administering new PFTs, the June 2012 VA examiner reviewed the results from PFTs rendered in 2007.  As these results are already being considered, the Board will not reiterate them here.

In May 2013, the Veteran underwent another VA respiratory examination.  During the examination, the Veteran reported dyspnea on exertion, "breathing heavier," a non-productive cough, limited ambulation.  As discussed above, the May 2013 VA examiner determined that the Veteran experienced COPD, but not asbestosis.  Further, the examiner determined that the Veteran's asbestos-related pleural plaques were "asymptomatic."  As such, the examiner effectively assigned the results of PFTs to his COPD.  As this is not a service-connected disability, the Board will not consider the results of the May 2013 VA examination with respect to the Veteran's claim of entitlement to an initial rating in excess of 30 percent for pleural plaques and asbestosis.  38 C.F.R. § 4.14; see Mitleider v. Brown, 11 Vet App 181 (1998).

Given that the Veteran's service-connected pleural plaques and asbestosis have already been assigned a 30 percent rating throughout the appellate period, in order for a higher initial rating to be assigned, the evidence must demonstrate an FVC of at least 64 percent, DLCO (SB) of at least 55 percent; or a maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation.  38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6833.  The evidence demonstrated that the Veteran's lowest FVC value was 65 percent and his lowest DLCO (SB) value was 60 percent; the evidence of record did not include values concerning the Veteran's exercise capacity.  As such, the Board finds that an initial rating in excess of 30 percent is not warranted for the Veteran's pleural plaques/asbestosis.

Generally, evaluating a disability using either the corresponding or an analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. 
§§ 4.20, 4.27 (2012).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2012).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, the Rating Schedule contemplates then the Veteran's disability picture, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the assigned rating inadequate.  The Veteran's service-connected pleural plaques/asbestosis is evaluated as interstitial lung disease pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6833, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by his disability.  Id.  

During the pendency of this appeal, the Veteran underwent PFTs that demonstrated FVC of between 91 and 65 percent and a DLCO (SB) of 60 percent.  The Veteran reported dyspnea upon exertion, a non-productive cough, and a limitation of ambulation.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by a 30 percent rating.  Ratings in excess of the one already assigned are provided for certain manifestations of pleural plaques/asbestosis, but the evidence demonstrated that those manifestations are not present here.  The criteria for the assigned rating reasonably describe the Veteran's disability level and symptomatology.  Consequently, the Board concludes that a schedular evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. § 4.97 Diagnostic Code 6833; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

Finally, in reaching this decision, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against an initial evaluation in excess of 30 percent for the Veteran's pleural plaques/asbestosis, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial rating in excess of 30 percent for pleural plaques, claimed as asbestos-related COPD is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


